 

 

te

“USNC SDNY
. OCUMENT
 “LBCTRONICALLY FILED

 

 

 

 

 

 

UNITED STATES DISTRICT COURT OCH: |
SOUTHERN DISTRICT OF NEW YORK NOV ZT ZOD
DATE FILED; ,
UNITED STATES OF AMERICA

: ORDER OF FORFEITURE/

-v. - MONEY JUDGMENT
ARQUILIO ORTIZ, 17 Cr. 700 (LAK)
Defendant.

_ - - — a _ a —_ = =- =- - —_ _ _ — - x

WHERBAS, on or about November 14, 2017, ARQUILIO ORTIA
{the “defendant”)} was charged in a three-count Information, 17 Cr.
700 (LAK) (the “Information”), with conspiracy to commit wire
fraud, in violation of Title 18, United States Code, Section 1349
(Count One); wire fraud, in violation of Title 18, United States
Code, Sections 1343 and 2 (Count Two); and aggravated identity
theft, in violation of Title 18, United States Code, Sections
1028A(a) (1), 1028A(b), and 2 (Count Three);

WHEREAS, the Information included a forfeiture
allegation as to Counts One and Two of the Information, seeking
forfeiture to the United States, pursuant to Title 18, United
States Code, Section 981 (a) (1) (C) and Title 28, United States Code,
Section 2461{c), of any and all property, real and personal, that
constitutes or is derived from proceeds traceable to the commission
of the offenses charged in Counts One and Two of the Information,
including but not limited to a sum of money in United States

currency representing the amount of proceeds traceable to tEhe

 
commission of the offenses charged in Counts One and Two of the
Information that the defendant personally obtained;

WHEREAS, on or about November 14, 2017, the defendant
pled guilty to Counts One through Three;

WHEREAS, the defendant consents to the entry of a money
judgment in the amount of $57,000 in United States currency
representing the amount of proceeds traceable to the offenses
charged in Counts One and Two of the Information that the defendant
personally obtained; and

WHEREAS, the defendant admits that, as a result of acts
and/or omissions of the defendant, the proceeds traceable to the
offenses charged in Counts One and Two of the Information that the
defendant personally obtained cannot be located upon the exercise
of due diligence.

It IS HEREBY STIPULATED AND AGREED, by and between the
United States of America, by its attorney Geoffrey S$. Berman,
United States Attorney, Assistant United States Attorney, Cecilia
Vogel of counsel, and the defendant, and his counsel, Joseph P.
Ferri, Esq., that:

1. As a result of the offenses charged in Counts One
and Two of the Information, to which the defendant pled guilty, a
money judgment in the amount of $57,000 in United States currency

(the “Money Judgment”), representing the amount of proceeds

 

|
|

 
traceable to the offenses charged in Counts One and Two of the
tnformation that the defendant personally obtained, shall he
entered against the defendant.

2. Pursuant to Rule 32.2(b) (4) of the Federal Rules of
Criminal Procedure, this Order of Forfeiture/Money Judgment is
final as to the defendant, ARQUILIO ORTIZ, and shail be deemed
part of the sentence of the defendant, and shall be included in
the judgment of conviction therewith.

3. All payments on the outstanding money judgment
shall be made by postal money order, bank or certified check, made
payable, in this instance, United States Marshals Service, and
delivered by mail to the United States Attorney’s Office, Southern
District of New York, Attn: Money Laundering and Transnational
Criminal Enterprises Unit, One St. Andrew’s Plaza, New York, New
York 10007 and shall indicate the defendant's name and case number.

4, The United States Marshals Service is authorized to
deposit the payments on the Money Judgment in the Assets Forfeiture
Fund, and the United States shall have clear title to such
forfeited property.

5. Pursuant to Title 21, United States Code, Section
853(p}, the United States is authorized to seek forfeiture of
substitute assets of the defendant up to the uncollected amount of

the Money Judgment.

 

 
6. Pursuant to Rule 32.2(b) (3) of the Federal Rules of
Criminal Procedure, the United States Attorney’s Office is
authorized to conduct any discovery needed to identify, locate or
dispose of forfeitable property, including depositions,
interrogatories, requests for production of documents and the
issuance of subpoenas.

7. fhe Court shall retain jurisdiction to enforce this
Order of Forfeiture/Money Judgment, and to amend it as necessary,
pursuant to Rule 32.2 of the Federal Rules of Criminal Procedure.

8. The Clerk of the Court shall forward three
certified copies of this Order of Forfeiture/Money Judgment to
Assistant United States Attorney Alexander J. Wilson, Co-Chief of
the Money Laundering and Transnational Criminal Enterprises Unit,
United States Attorney's Office, One St. Andrew's Plaza, New York,

New York 10007.

 

 
9. The signature page of this Order of
Forfeiture/Money Judgment may be executed in one or more
counterparts, each of which will be deemed an original but all of
which together will constitute one and the same instrument.
AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
United States Attorney for the

Southern District of New York
bof
By: (ile iJ 0 (4

CECILIA VOGEL DATE
ALEXANDRA ROTHMAN

SARAH MORTAZAVI

Assistant United States Attorneys

One St. Andrew's Plaza

New York, NY 10007

(212)637-1084

   
  

ARQUILIO ORTIZ/f

 

DATE

 

 
 

FERRI, ESQ.
ey for Defendant

so vol dU) Uloiel 1F

HONORABLE LEWIS A. KAP}Al DAT
UNITED STATES DISTRICT JUDGE

 

 

 
